                 Case 1:18-cv-00461-SAG Document 76-22 Filed 12/16/20 Page 1 of 6
          From: Nick Cavey -DGS- <nick.cavey1@maryland.gov>
             To: "Broom, Scott" <sbroom@wusa9.com>
        Subject: Re: Arrest of 2nd Amendment protestors
           Date: Tue, 6 Feb 2018 12:06:08 -0500
  Inline-Images: changingMD.png


Scott,

The Maryland Capitol Police are responsible for providing a safe working environment for state employees
and visitors that frequent state properties, and to secure buildings that are located on state property. The
Maryland Capitol Police responded to a demonstration occurring without a permit, within the public right
away of the sidewalk, at the intersection of Bladen Street and College Avenue. Out of a concern for public
safety, and in an abundance of caution due to two pedestrians being being stuck by vehicles in the last year,
and nearly a half dozen reported pedestrians complaints concerning vehicles failing to yield to pedestrians in
the crosswalk, the demonstrating group was asked to relocate to Lawyers Mall. After three (3) request to
move their location to allow for pedestrians to freely use the sidewalk, crosswalks and to reduce conditions
for distracted vehicle operators approaching the intersection, two individuals declined and were subsequently
arrested for Criminal Law Article 10-201 Disorderly Conduct, Disturbance or the Public Peace, Nuisances.

Nick Cavey

On Tue, Feb 6, 2018 at 12:04 PM, Broom, Scott <sbroom@wusa9.com> wrote:



  Nick,

  I’m a reporter assigned to follow up on the arrest of 2 men near lawyer’s mall last night.

  Can you give me a ring please with the basic information? Names, charges – and charging docs please.



  Any statement from the department regarding the incident as well.



  Best Regards



  Scott Broom

  Reporter

  WUSA9 Washington DC

  sbroom@wusa9.com

  @ScottBroom on Twitter

  Scott Broom WUSA9 on Facebook
                                                                                                EXHIBIT T


                                                                                                     STATE_004761
     Case 1:18-cv-00461-SAG Document 76-22 Filed 12/16/20 Page 2 of 6




--
       Nick Cavey
       Director of Communications
       Maryland Department of General Services
       301 W. Preston Street
       Baltimore, Maryland 21201
       Office Phone:
       Cell Phone:




                                                                        STATE_004762
                 Case 1:18-cv-00461-SAG Document 76-22 Filed 12/16/20 Page 3 of 6
     From: "Davis, Phillip" <pdavis@capgaznews.com>
        To: "nick.cavey1@maryland.gov" <nick.cavey1@maryland.gov>
   Subject: The Capital Question
      Date: Wed, 14 Feb 2018 21:05:32 +0000


Hello Mr. Cavey, this is Phil from The Capital again.

Just wanted to see if DGS has a comment on the federal lawsuit filed against Sgt. Brian T. Pope and Col. Michael
Wilson. In it, Jeff and Kevin Hulbert allege that Capitol Police charged them with additional crimes after they spoke
to the media about their arrest last week, saying the charges were in “retaliation.”

My deadline is at 5 p.m. Thank you for your time.


---
Phil Davis
Courts/Crime Reporter for The Capital




                                                                                                            STATE_004780
                Case 1:18-cv-00461-SAG Document 76-22 Filed 12/16/20 Page 4 of 6
    From: Bryna Zumer <bzumer@sbgtv.com>
       To: "terry.custer@maryland.gov" <terry.custer@maryland.gov>, "todd.may@maryland.gov"
           <todd.may@maryland.gov>, "rebecca.labs@maryland.gov" <rebecca.labs@maryland.gov>
  Subject: question about 2/5 charges
     Date: Sat, 10 Feb 2018 01:53:35 +0000


Hi,
I’m with WBFF FOX45 and I understand charges are being dropped against Jeff and Kevin Hulbert, who were
protesting near the State House on Feb. 5.
Could we get more details about this incident, and the police agency’s response?

Thank you,


Bryna Zumer
Digital Content Producer
FOX45 News WBFF - Baltimore
2000 West 41st Street, Baltimore, Maryland 21211
Phone:




                                                                                                     STATE_000665
                 Case 1:18-cv-00461-SAG Document 76-22 Filed 12/16/20 Page 5 of 6
       From: "Sears, Bryan" <bsears@thedailyrecord.com>
          To: michael.wilson@maryland.gov
     Subject: Media INquiry: Protesters
        Date: Fri, 9 Feb 2018 13:11:54 -0500


Chief Wilson,

We spoke on Tuesday about the charging of the Hulbert Brothers on Monday night.

Del. Kic Kipke tells me he and other Delegates met with you yesterday to discuss some concerns they had.
he mentioned that the state's attorneys office had reviewed video of the protest and arrest and determined no
crime had been committed and that you (or someone in your office) informed the delegates that the charges
in the civil citations would be dropped.

I wanted to confirm that detail as well as the state's atty review.

I also wanted to ask how this review will affect future enforcement of the use of the sidewalk areas and
protests in general in the immediate future as the session progresses.

Thanks

Bryan Sears

--

Bryan P. Sears

Government Reporter



Eye On Annapolis Blog

Follow me on Twitter and Facebook



The Daily Record

200 St. Paul Street

Ste. 2480

Baltimore, MD 21202



[O]

[C]




                                                                                                     STATE_003631
                 Case 1:18-cv-00461-SAG Document 76-22 Filed 12/16/20 Page 6 of 6
Want to subscribe to The Daily Record? Take advantage of my employee discount! Get either 1 year print &
digital access for only $199 (save $90) or 1 year digital only access for $99 (save $70). Click here.

This message may contain confidential and/or privileged information. If you are not the intended recipient or authorized to receive this for the intended
recipient, you must not use, copy, disclose or take any action based on this message or any information herein. If you have received this message in error,
please advise the sender immediately by sending a reply e-mail and delete this message. Thank you for your cooperation.




                                                                                                                                                   STATE_003632
